   Case 2:18-cv-00770-MJH Document 26 Filed 10/10/19 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHN LEE CLUTTER, and        :      CIVIL ACTION #2:18-cv-770
CHRISTINE CLUTTER, his wife, :
                             :
                 Plaintiffs, :
                             :
      vs.                    :
                              :
LOUISVILLE LADDER, INC.,     :
a corporation, and successor :
in interest to DAVIDSON      :
LADDER,                      :
                 Defendant. :


              ORDER OF COURT RE: MOTION TO REMAND


                        9th day of ______________,
     AND NOW, this _________        October        2019,

upon consideration of Plaintiff’s Motion to Remand the within

civil action, and the stipulation of the Plaintiffs appended

thereto, it is hereby ORDERED that the Motion is granted, and

this civil action is hereby REMANDED to the Court of Common

Pleas   of    Allegheny   County,   Pennsylvania,    for   further

proceedings



                                       BY THE COURT:




                                       _______________________
                                       Horan, J.
